         Case 1:19-cv-09987-RA-JLC Document 31 Filed 10/08/20 Page 1 of 2


                                                                                           10/8/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
LAHSEN ABOUL,                                                  :
                                                               :
                            Plaintiff,                         :   ORDER
                                                               :
         -v-                                                   :   19-CV-9986 (RA) (JLC)
                                                               :
AMERITANIA 54 ASSOCIATES, LLC,
                         th                                    :
                                                               :
                            Defendant.                         :
---------------------------------------------------------------X
LAHSEN ABOUL,                                                  :
                                                               :
                            Plaintiff,                         :   19-CV-9987 (RA) (JLC)
                                                               :
         -v-                                                   :
                                                               :
AMSTERDAM HOSPITALITY,                                         :
                                                               :
                            Defendant.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        IT IS ORDERED that these pro se cases are referred for mediation to the

Court’s Mediation Program. Local Civil Rule 83.9 and the Mediation Program

Procedures shall govern the mediation. Unless otherwise ordered, the mediation

will have no effect upon any scheduling order issued by this Court, and all parties

are obligated to continue to litigate the case.

        IT IS FURTHER ORDERED that the Clerk of Court shall attempt to locate

pro bono counsel to represent Plaintiff at the mediation. Pro bono counsel will

contact Plaintiff directly. The time to assign a mediator under Local Civil Rule 83.9

and the Court’s Mediation Program Procedures will be deferred until pro bono
      Case 1:19-cv-09987-RA-JLC Document 31 Filed 10/08/20 Page 2 of 2




counsel has filed a Notice of Limited Appearance of Pro Bono Counsel. Pro bono

counsel will represent Plaintiff solely for purposes of the mediation, and that

representation will terminate at the conclusion of the mediation process.

      IT IS FURTHER ORDERED that any objection by Plaintiff either to the

mediation or to the Court’s request for pro bono counsel to represent Plaintiff in the

mediation must be filed within 14 days of this order.

      SO ORDERED.

Dated: October 8, 2020
      New York, New York




A copy of this Order has been
mailed and emailed to:
Lahsen Aboul
846 Bay Ridge Avenue, 1F
Brooklyn, NY 11220
Lahsenaboul22@gmail.com




                                          2
